 
Exhibit 10.1
[img002.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

DISTRIBUTION AGREEMENT


THIS DISTRIBUTION AGREEMENT (this “Agreement”) is made effective the 22 day of
August, 2013 (the “Effective Date”) by and between SCS Lighting Solutions Inc.
with offices at 25801Obrero Drive, Mission Viejo, CA, 92691 (the
“Company”)  and  ___
 
Devon Jones, CEO
Intelligent Highway Solutions, Inc.
8 Light Sky Ct. Sacramento, CA 95828
 
Phone: 916-995-3050
Fax:    916-379-0338
www.intelligenthighwaysolutions.com
 (hereinafter  “the DISTRIBUTER”). (Company and Distributer are hereinafter
referred to collectively as the “Parties”).


WITNESS:


WHEREAS, the Company desires to supplement its sales and marketing of certain
products (as defined below) by obtaining the assistance of the Distributer; and


WHEREAS, the Distributer desires to provide such services to the Company.


NOW THEREFORE, the Parties agree as follows:


1.   APPOINTMENT.  Company hereby appoints Intelligent Highway Solutions as an
exclusive Distributer to solicit the sale of SCS Lighting Solutions
Products  (the “Products”) for markets in Sacramento, CA or in additional market
locations as jointly agreed to by the Company and Distributer.  The Distributer
shall devote its best efforts to promote the company’s interests, and shall
perform its duties and responsibilities faithfully, diligently and to the best
of its ability, consistent with sound business practices, it being understood
that in no event shall Distributer make any representation, guarantee or
warranty concerning the Products except as expressly authorized by Company. The
Distributer shall devote a portion but not all of his working time to the
business and affairs of the Company. If the Distributer does not make sales in
the first year with revenues to SCS Lighting Solutions in the amount of $3
million USD, the distribution agreement will become non-exclusive.
 
Distributer warrants to Company that it does not currently represent or promote
any lines of products that compete with the Products.  During the term of this
Agreement, Distributer shall not represent, promote or otherwise try to sell
within the Territory any lines of products that, in Company’s judgment, compete
with the Products covered by this Agreement.
 

Page 1 8/24/2013

 
[img003.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Page 2 of 6
 
  
1.1  The Distributer will be required to sign a SCS Light Solutions
non-disclosure agreement (NDA) upon execution of this agreement.
 

  
1.2  The Company will maintain any existing customers in Sacramento, CA and will
directly handle any customers which contact the Company directly or which the
Company becomes aware of without any influence from the Distributer. The Company
may, at its discretion designate a Company customer to the Distributer, upon
distributers approval.



2.           ACCEPTANCE.  The Distributer accepts said appointment, and agrees,
at its own expense, to solicit offers for the purchase of Products and refer
such offers to Company for acceptance.


3.           TERM.  The initial term of this Agreement shall be for a period of
One Year  from the Effective Date.  This Agreement shall automatically renew for
additional one (1) year term increments, unless either party elects to terminate
this Agreement at the end of the then current term by giving the other party
notice, not less than sixty (60) days prior to the end of the then current term.
 
4.           INDEPENDENT CONTRACTOR; AUTHORITY; REPORTING. The Distributer
acknowledges and agrees that it is not an agent or employee of the Company and
is not authorized to accept any orders on behalf of the Company.  The
Distributer shall keep the Company fully informed of its activities on behalf of
the Company and the status of the exclusive accounts, including frequent
conference calls with Company leadership.


Distributer is an independent contractor, and nothing contained in this
Agreement shall be construed to (i) give wither party the power to direct and
control the day-to-day activities of the other, (ii) constitute the parties as
partners, joint ventures, co-owners or otherwise, (iii) allow Distributer to
create or assume any obligation on behalf of Company for any purpose
whatsoever.  Distributer is not an employee of Company and is not entitled to
any employee benefits.  Distributer shall be responsible for paying all income
taxes and other taxes charged to Distributer on amounts earned hereunder.  All
financial and other obligations associated with Distributer’s business are the
sole responsibility of Distributer. Distributer shall provide itself with, and
be solely responsible for (i) such facilities, employees, and business
organization, and (ii) such permits, licenses, and other forms of clearance from
governmental or regulatory agencies, if any, as are necessary for the conduct of
Distributer’s business operations in accordance with this Agreement.
 

Page 2 8/24/2013

 
 
 

--------------------------------------------------------------------------------

 
[img002.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5.           ACCEPTANCE OF OFFERS.  The Distributer shall forward all offers
received for the Products to the Company at the Company’s office as specified
above. The Company shall have the absolute right in its sole discretion to
accept, reject, cancel, or modify any quotation or order, in whole or in
part.  Further, Company shall have the sole right of credit approval or credit
refusal for customers in all cases.
 
6.   ISTRIBUTER PRICE LIST.


   6.1 The Distributer shall purchase SCS Lighting Products from its
Distributers price list, which is subject to modification or change without
notice.


7.           TERMINATION OR BREACH.  In the event that either party shall breach
any of its obligations hereunder, the other may, in addition to any other remedy
it may have, terminate this Agreement immediately by electronic (e-mail) or
paper written notice to the Distributer. This Agreement may be terminated by
either party, immediately by either electronic (e-mail) or paper written notice,
if the other party shall be adjudicated bankrupt or any receiver or trustee is
appointed for it or for a substantial portion of its assets or it shall make an
assignment of substantially all of its assets for the benefit of creditors or
shall become insolvent in either law or equity or go out of business or cease
operations.


8.           COVENANTS OF THE DISTRIBUTER.  In order to induce the Company to
enter into this Agreement, the Distributer hereby covenants and agrees as
follows:
 
  8.1  Prior Restrictions.  By accepting this engagement with Company, the
Distributer agrees that the Distributer is not currently bound by any agreement
that could prohibit or restrict it from being in relationship with the Company
or from performing any duties under this Agreement.


             8.2  Records.   All papers, books and records of every kind and
description relating to the business and affairs of the Company, or any of its
affiliates, (excluding those prepared by the Distributer in the conduct of its
business and personal notes prepared by the Distributer) but including those
prepared by or at the direction of the Company, shall be the sole and exclusive
property of the Company, and the Distributer shall surrender them to the Company
immediately upon expiration of the Term and at any time upon request by the
Company.  Moreover, Distributer shall maintain and make available to Company
accurate books, records, and accounts relating to the business of Distributer
with respect to the Products.


 8.3  Indemnification. Distributer shall indemnify and hold Company harmless
from any and all claims, damages or lawsuits (including reasonable attorneys’
fees) arising out of negligence, malfeasant acts or infringement of any
intellectual property including, but not limited to, copyright, trademark,
patent and trade secret, by Representative, its employees or its agents.
 

Page 3 8/24/2013

[img003.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Page 4 of 6
 
  8.4  Changes. Distributer shall promptly advise Company of (i) any changes in
Distributer’s status, organization, and similar matters, (ii) any changes to
Distributer’s key personnel and status of any major customers of Company in the
Territory that Distributer has knowledge of; and (iii) any political, financial,
legislative, industrial or other events in the Territory that could affect the
mutual business interests of Distributor and Company, whether harmful or
beneficial and of which Distributer has knowledge.


9.           COVENANTS of the COMPANY


       9.1  Company shall hold the Distributer harmless for any actions, legal
or otherwise, taken by Company, its agents or sub-agents relating to the sale of
Company products that is inconsistent with this Agreement, or otherwise outside
their scope of authority. Company will hold the Distributer harmless for any
claims made, legal or otherwise, including attorney fees and related expenses,
relating to product liability claims, environmental claims, or warranties
claims, general, specific, or limited, whether made by consumers or governmental
authority, regardless of the source or jurisdiction.


      9.2  Changes:  Company shall promptly advise Distributer of (i) any
changes in Company’s status, organization, and similar matters, (ii) any changes
to Company’s key personnel and status of any major customers of Company in the
Territory that Company has knowledge of; and (iii) any political, financial,
legislative, industrial or other events in the Territory that could affect the
mutual business interests of Representative and Company, whether harmful or
beneficial and of which Company has knowledge.


10.        CONFIDENTIALITY/TRADEMARKS and TRADE NAMES.    Distributer
acknowledges that by reason of its relationship to Company hereunder it will
have access to certain information and materials concerning Company’s business
plans, customers and products that is confidential and of substantial value to
the Company, which value would be impaired if such information were disclosed to
third parties.  Distributer agrees that it shall not use in any way for its own
account or the account of any third party, nor disclose to any third party, any
such confidential information revealed to it by Company.  Company shall advise
Distributer whether or not it considers any particular information or materials
to be confidential.  In the event of termination of the Agreement, for any
reason, there shall be no use by Distributer of any confidential information of
Company, and Distributer shall not manufacture or have manufactured any products
utilizing Company’s patents, inventions, copyrights, know-how or trade secrets.
 

Page 4 8/24/2013

 
 
 

--------------------------------------------------------------------------------

 
[img002.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

During the terms of this Agreement, Distributer shall have the right to indicate
to prospective customers that it is an authorized representative of Company’s
Products and to advertise (within the Territory), at its own expense, such
Products under the trademarks, marks, and trade names that Company may adopt
from time to time (herein “company’s Trademarks”).  Nothing herein, however,
shall grant Distributer any right, title, or interest in Company’s
Trademarks.  At no time during or after the term of this Agreement shall
Distributer challenge or assist others to challenge Company’s Trademarks or the
registration thereof or attempt to register any trademarks, marks or trade names
confusingly similar to those of Company.


11.        MISCELLANEOUS


 11.1  This Agreement adds to the understanding of the parties relating to its
subject matter; shall be governed by and interpreted in accordance with the laws
of the State of Delaware, U.S.A., and shall not be assignable or otherwise
transferable by either party and any attempted assignment in conflict herewith
shall be void.


 11.2  All strategic meetings will take place within the continental USA.


 11.3  Distributer shall participate in planning meetings in the continental
USA, provided Company provides reasonable notice (72 hours) of the time, place
and location to Distributer.


 11.4  Notices hereunder shall be mailed by certified or registered mail,
overnight courier of national reputation, or e-mailed and confirmed by
electronic receipt notification to the address below or such other address as
may be designated by written notice.  Notices by electronic means shall be
effective as of the date confirmed.
 

Page 5 8/24/2013

[img003.jpg]
 
 

--------------------------------------------------------------------------------

 
 
Page 6 of 6
      
       If to the Distributer:
 
 Devon Jones, CEO
 IntelligentHighwaySolutions,Inc.
 8 Light Sky Ct. Sacramento, CA 95828
 
If to the Company:


 SCS Lighting Solutions
 25801 Obrero Drive, Suite 1
 Mission Viejo, CA
 92691


11.5  The failure of either party to enforce at any time or for any period of
time the provisions hereof shall not be construed to be a waiver of such
provisions, or of the right of such party thereafter to enforce each and every
such provision.  Waiver of any breach shall not be deemed a waiver of any other
breach, even of a similar nature


11.6  Neither party shall be liable for delays in performance or nonperformance
arising out of strikes, acts of nature, freight embargo, war, acts of terror,
civil disturbance or any cause beyond either party’s reasonable
control.  Notwithstanding the foregoing, in the event any such delay should
exist for a period exceeding sixty (60) days, the party not so delayed shall
have the right to terminate this Agreement pursuant to paragraph 7 above.


12.         This Agreement sets forth the entire understanding of the parties
relating to the subject matter herein and supersedes any prior discussions or
agreements between them.  No modification or amendment to this Agreement shall
be effective unless in writing signed by the party to be charged.
 

Distributer: Devon Jones       Thomas C. Dearmin   Intelligent Highway Solutions
Inc.      SCS Lighting Solutions Inc.             Devon Jones     Thomas C.
Dearmin             Title: CEO     Title: President & CEO              
Date: August 22, 2013
   
Date: August 22, 2013
 

 

Page 6 8/24/2013

 
 

--------------------------------------------------------------------------------